

115 HR 2262 IH: Free Credit Score Act of 2017
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2262IN THE HOUSE OF REPRESENTATIVESMay 1, 2017Mrs. Beatty (for herself, Ms. Norton, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Johnson of Georgia, Mrs. Watson Coleman, Mrs. Dingell, Mr. Kildee, Mr. Meeks, Mr. Butterfield, Mr. Brown of Maryland, Ms. Sewell of Alabama, Mr. Veasey, Ms. Lee, Mr. McEachin, Ms. Clarke of New York, Mr. Lawson of Florida, Mr. Bishop of Georgia, Mr. Lewis of Georgia, Ms. Jackson Lee, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to require certain consumer reporting agencies to include a
			 credit score when providing consumers with a free annual consumer report.
	
 1.Short titleThis Act may be cited as the Free Credit Score Act of 2017. 2.Inclusion of credit score with free annual reportThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 609(a)(1)(B), by inserting before the period the following: , except as required under section 612(a)(1)(D); and (2)in section 612(a)(1), by adding at the end the following:
				
 (D)Inclusion of credit scoreA consumer reporting agency that provides a consumer report to a consumer pursuant to subparagraph (A) shall also provide such consumer with a credit score (as defined under section 609(f))..
			